Citation Nr: 0527606	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  02-14 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an apportionment of the veteran's nonservice-
connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Charles H. Collison, Attorney

Veteran represented by:       The American Legion




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to April 
1973.  He is not an appellant in this matter, although he has 
participated in the appeal and has joined the appellant in 
petitioning the Department of Veterans Affairs (VA) to 
apportion his VA nonservice-connected disability pension 
benefits in favor of his disabled adult son, [redacted].  
[redacted] previously was adjudged by VA to be a helpless child 
of the veteran.

The appellant in this matter is the former spouse of the 
veteran, whose divorce from the veteran was effective in 
December 2000.  The appellant in February 2001 initiated a 
claim for an apportionment on behalf of [redacted].

This matter is in the nature of a simultaneously contested 
appeal as to an apportionment denied by the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center in 
Philadelphia, Pennsylvania, in its decision of June 2001. 
Therein, it was noted that the apportionment was denied on 
the basis that it would have caused the veteran undue 
financial hardship.  In or about July 2001, it was 
ascertained that the veteran and the appellant were residents 
in the service area of the VA Regional Office (RO) in 
Buffalo, New York, and, as a result, the veteran's files were 
transferred to the Buffalo RO.

Pursuant to her request, the appellant was scheduled to 
appear at an RO hearing in June 2002.  The record reflects 
that notice of the date and location of the hearing was 
provided to her in advance of such hearing.  Unfortunately, 
however, she did not appear for her requested hearing.  No 
other request for a hearing remains pending at this time.  

In February 2004, the case was remanded by the Board.


FINDINGS OF FACT

1.  The appellant is the custodian of the helpless child of 
the veteran.

2.  The veteran is residing with the appellant and their son. 


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's 
nonservice-connected disability pension benefits have not 
been met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. 
§§ 3.450, 3.451, 3.452, 3.458 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant and the veteran were provided a statement of 
the case by the Buffalo RO on June 18, 2002.  In that 
document, the Buffalo RO concluded that no apportionment was 
warranted absent current and reasonably verifiable 
clarification of actual income and expenses of the parties 
and their living arrangements.  Notation was therein made 
that the parties were asked by the RO in early June 2002 to 
furnish clarifying data as to their current income and 
expenses, and as to their living arrangements.  No reply was 
received.

In June 2002, the veteran submitted an estimate of his 
monthly income and expenses.  The veteran indicated that he 
received $973.00 as monthly gross salary and $246.00 for his 
son [redacted], for a total monthly net income of $1,219.00.  
The veteran reported that his son was living with his mother, 
the appellant, and since their divorce in December 2001.  He 
indicated that his son had not been in his custody while they 
were separated in October 2001.  The veteran stated that he 
lived with his brother.  The veteran reported that he paid 
$72.00 a month rent and half of the cable bill which was 
$32.00.  He bought half of the food a month, which was about 
$50.00.  He reported $154.00 in expenses a month.  He 
indicated that he had $250.00 in his checking account, 
$100.00 in savings, and $150.00 cash on hand.  The veteran 
indicated that his ex-wife was separated from her current 
husband and could not work due to multiple sclerosis.  He 
stated that his ex-wife paid $500.00 a month on a loan the 
veteran took out against the house they purchased together.  
The veteran did not help his former spouse with the monthly 
bills.  The veteran indicated that by not giving his ex-wife 
the $246.00 he received for his son it was causing her a 
hardship.  The veteran stated that he wanted to help his son 
who had muscular dystrophy as well as his daughter who also 
had muscular dystrophy.  

In June 2002, the appellant submitted an estimate of her 
monthly income and expenses.  The appellant indicated that 
she received $1004.00 for both children by way of social 
security payments.  She had no other source of income.  She 
indicated that her monthly payments included: mortgage 
payment $551.30; food $200.00; utilities $500.00; homeowner's 
insurance $34.00; car insurance $77.52; taxes $200.00; and 
health insurance $249.00.  She was paying $278.00 a month for 
a car loan and $32.00 a month for a college correspondence 
for her daughter.  She indicated that she had $150.00 of cash 
in the bank and $40.00 on hand.  She reported a lien on the 
house of $53,456.42 in which the veteran took out against the 
house.  The appellant indicated that she was separated from 
her current husband and was not on public assistance of any 
kind.  She reported that she had multiple sclerosis and had 
three operations for cervical, ovarian, and uterine cancer.

In a document received by the RO in October 2002, which was 
accepted as a VA Form 1-9, the appellant indicated that the 
veteran lived with her and their children.  She stated that 
he did receive mail at her address and she took phone calls 
for him, but the veteran did not in any way provide financial 
assistance to her or the children.  She indicated that her 
current husband did not provide any financial assistance and 
that she would be undergoing testing so she could be eligible 
for social security.  The appellant noted that she had a 
hobby of ceramics on the side which provided $175.00 to 
$200.00 a month which she could not depend on.  She indicated 
that she was asking that the VA allow her son to receive his 
portion of his social security checks that the veteran was 
receiving from the VA.

The appellant stated further that her son was mentally 
retarded and had muscular dystrophy.  He was 29 years old 
with the mental capacity of a 9 year old.  He was unable to 
work or function without his mother.  She noted that her 
daughter also had muscular dystrophy.  

Notwithstanding the aforementioned entries within the 
statement of the case, the record indicates, as noted above, 
that additional data both as to income/expenses and as to 
living arrangements were furnished by the parties and 
received by the RO, beginning in June 2002, and on at least 
one subsequent occasion.  The information received on June 
17, 2002, was not addressed in the statement of the case of 
June 18, 2002, nor was a supplemental statement of the case 
provided for correction of the statement of the case or as a 
result of additional, pertinent data received by the RO from 
the appellant in June 2002, in contravention of 38 C.F.R. 
§ 19.31 (2004).  Corrective action by way of remand was 
carried out by the Board in February 2004.

By an apportionment decision dated in April 2005, it was 
noted that the veteran was in receipt of the maximum 
nonservice connected pension benefits based on no countable 
income.  The veteran's income from his pension is his sole 
means of support, and any apportionment would cause a 
financial hardship.  The decision indicated that neither the 
veteran nor the appellant responded to development letters 
dated in May 2004 requesting verification of income and 
expenses.  The RO was unable to determine the extent of the 
appellant's financial need or to determine if a disallowance 
of her request for an apportionment would create financial 
hardship upon herself and her son.  

The RO noted that the evidence continued to show that while 
the veteran and the appellant were divorced they continued to 
reside in the same house.

VA correspondence for the veteran has been sent to the same 
address as the appellant since the Board remand in February 
2004.  

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet.App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet.App. 103 
(2005).

Pursuant to 38 U.S.C.A. § 5103, upon receipt of a 
substantially complete application, the RO must provide the 
veteran with the aforementioned notices.  In this instance, 
even though the parties (the appellant and veteran) were not 
provided the aforementioned notice prior to the decision in 
June 2001 concerning the claim for apportionment of VA 
benefits, it is determined that they are not prejudiced by 
such failure.  

Written notice provided in May 2004 fulfills the requirements 
set forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the parties to submit all pertinent evidence in their 
possession.  Finally, the Board finds that VA has secured all 
available pertinent evidence and conducted all appropriate 
development.  Hence, VA has fulfilled its duties under the 
VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the parties, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affects the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Criteria

Veterans' benefits may be apportioned if the veteran is not 
residing with his spouse or his children and a claim for 
apportionment is filed for or on behalf of the spouse or 
children.  38 C.F.R. § 3.452(a).

A "general" apportionment may be paid if the veteran is not 
residing with his spouse or if his children are not residing 
with the veteran and the veteran is not reasonably 
discharging his responsibility for the spouse's or the 
children's support.  No apportionment will be made where the 
veteran is providing for dependents.  38 C.F.R. § 3.450.  It 
is not necessary for the claimant to establish the existence 
of hardship in order to obtain an apportionment under 38 
C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

A "special" apportionment may be paid where hardship is shown 
to exist and pension benefits may be apportioned between the 
veteran and his dependents on the basis of the facts of the 
individual case as long as it does not cause undue hardship 
to the other persons in interest.  In determining the basis 
for special apportionment, consideration is to be given to 
such factors as the amount of VA benefits payable, other 
income and resources of the veteran and those dependents in 
whose behalf the apportionment is claimed, and the special 
needs of the veteran, his dependents and the apportionment 
claimants.  Ordinarily, an apportionment of more than 50 
percent of the veteran's benefits would constitute undue 
hardship while apportionment of less than 20 percent of his 
benefits would not provide a reasonable amount for any 
apportionee.  38 C.F.R. § 3.451.

A veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee.  38 C.F.R. 
§ 3.458(a).

Analysis

Having considered the facts of this case and the applicable 
laws and regulations, the Board finds that an apportionment 
of the veteran's disability compensation benefits is not 
warranted.  Although the Board finds that the appellant is 
experiencing financial hardship, she has indicated that the 
veteran lives in the same house with her and their children.  
Due to this living arrangement, it is unclear as to whether 
the veteran is failing to provide assistance toward the 
maintenance of their son.  Since the veteran and the 
appellant did not respond to the ROs development letters in 
May 2004, the Board finds that the veteran is providing some 
amount of assistance toward the maintenance of his son as he 
continues to live in the same household. The Board thus 
concludes that entitlement to apportionment is not warranted.

In reaching this decision, it is observed that the question 
before the Board is limited to whether the appellant is 
entitled to a government imposed apportionment of the 
veteran's nonservice connected pension benefits.  Given the 
fact that the appellant and the veteran are living together, 
an apportionment is not in order.  38 C.F.R. § 3.450.  Of 
course, if the veteran desires to support his severely 
disabled son directly, as he seems to so indicate in a June 
2002 statement, he is free to do so at any time.  


ORDER

Entitlement to an apportionment of the veteran's nonservice-
connected disability pension benefits is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


